In the Fourth Court Of Appeals


                                Fourth Court Of Appeals District                      "\t   ~-   \\

                                San Antonio Texas Bexar County                        .-.,.„            -.""'■


Maryann Castro                                                                                         _ ■
                                                                                  ■   '.    ^     •■   ' ■-.

                                                                                                  S    -"'
Manuel Castro


                                                    Re: Court Of Appeals Number: 04-14-00785-CV


                                                           Trial Court Case 2011 -CI-15957




To Honorable Court Of Appeals


Judge LittleJohn



                       MOTION OF DECLA1R A MISTRIAL


Appellant Maryann Castro is praying the Appeals Court will

accept her motion of mistrial in the Trial Court case 2011- CI-
15957.


In the Agreement for Final Divorce there is a significant amount

of procedural error. And Misconduct that prevents a fair trial.




    a. Counsel Joseph Appeit misconduct that prevents a fair trial

        Counsel was not honest in the Agreement for final divorce

        signed on Oct 30, 2013.

    b. Counsel Joseph Appeit hid the Active Bankruptcy of his

        Clientfrom Appellant MaryAnn Castro and the Court
        Appellee Manuel Castro on 10/30/13 motion for
  automatic stay lift was not filed and still proceeded

  knowing under the bankruptcy trustee it was needed in
  order to proceed in the divorce and abused the law by not

  filling the motion.

c. Counsel Joseph Appelt hid that his client Appellee Manuel
  Castro was not paying the mortgage and had the

  Community that was awarded to Appellant Maryann
  Castro protected under the bankruptcy Court and

  Appellant Maryann Castro could not contact the bank or
  Communicate with the bank Appellee Manuel Castro
  removed her as contact person from the mortgage with

  the help of the mistress and until AppellafHTManuel Castro

  paid the debt he hid^from the trial court that he was not

  making any mortgage payments.
d. Counsel Joseph Appelt hid a martial asset Keogh plan

  pension and 99 subaru from Appellant Maryann Castro

  and filed in a motion for Appellee Manuel Castro to keep
  when Appellant Maryann Castro never gave up her rights
  to the martial asset he did not mention in the Agreement
  for Final divorce and is abusing Appellant Maryann Castro

  of her rights to her martial asset.
e. Counsel Joseph Appelt accepted from Appellee Manuel
  Castro his client Mistress the non-spouse Christina

  Pacheco who had a Comparative Market Analysis-realtors
  opinion prepared for Appellee Manuel Castro overvalue
    the community at 351,000 and it says not to be used as an

    appraisal to Commit fraud on the Community at 125000

  f. Appellant Maryann Castro has the certified Appraisal the

    community is not worth 351,000 and there is no 40,000 in

    equity Counsel Joseph Appelt has continued to Abuse the

    law with his filings that are fraud and continues to abuse
    Appellant Maryann Castro by communicating with the

    judges instead of Communicating with Counsel and

    Appellant Maryann Castro prays for Justice.

Appellant Maryann Castro also Petition for Writ of Mandate

To return back to Trial Court due to Counsel Misconduct that

prevents a fair trial and the significant amount of procedural

error that has fraud on the Agreement for final divorce.

Appellant Maryann Castro prays for Appeals Court to approve

the motion of mistrial and filing petition writ of mandate to

return back to trial Court case before Judge Canales where

Justice can be served in the Agreement for final divorce and
Appellant Maryann Castro can get the Justice she is entitled to

by law clue to misconduct of Counsel Joseph Appelt and his
client Appellee Manuel Castro and the Non Spouse mistress
Christina Pacheco who all conspired to Commit fraud in the
Agreement for final divorce.


     In the Agreement it states Appellee Manuel Castro to
prevent foreclosure Appellee Manuel Castro did       nothing to
prevent foreclosure Appellee Manuel Castro Continued to pay
Counsel Joseph Appelt to abuse the judicial system with his

fraud filings in getting the copy of a agreement for final divorce

filed knowing Appellant Maryann Castro and her Counsel were
challenging due to fraud and abuse that prevented Appellant

Maryann Castro from getting a fair trial.

Appellant Maryann Castro in the agreement for final divorce it

says terms and extension regarding refinancing there was an

active bankruptcy and Appellee Manuel Castro and Counsel

Joseph Appelt hid that from Appellant Maryann Castro and the

significant error of this misconduct that prevents a fair trial

hiding the     bankruptcy from Appellant Maryann            Castro is a

significant    procedural    error   called   fraud   Appellee    Manuel

Castro and Counsel Joseph Appelt conspired to commit fraud
by hiding the Active Bankruptcy and Counsel Joseph Appelt

committed      a   legal   malpractice   against Appellant       Maryann
Castro in the Amount of 40,000 that is a civil rico act in a

divorce proceeding.

Appellant Maryann Castro prays the Court of Appeals accepts
her motion of mistrial so Appellant Maryann Castro can get a
fair trial.

Respectfully


Maryann Castro pro s
1501 Olive

Jourdanton Texas 78026

Pacattitude2Q14{5)gmail.com


Date 3/6/2014
                                                                      ■•   ■   ■
                            ''--.\,:':. :'■   .   - - ■ ■ ■



                                                                                   3 I HE DEZPJCI CC
              >■=■-.■;■■



                                                                                     E^ COUNTY, TEXAS

                                                      — ■     —   -




                                                              _j csme on is be Lssid the si
EEdsmsiiarKi.cause cf£cu;i_.

      PeiffiaoercadKupaadeBt^pesredin p^scffi sad s^nrmrad read)'. After caafefeocei the
parties leadieiiaiLEgieQiieit culhi; terms od ccn^rdons sit foitb bdew.

      By the s-gnatoes below fee parrlss adacwledge that "d£r agresmeai expressJ ths sntire-
laQes^sdingaDdaccomafitiepEitiesticoaEsstitsiths Conning, wdiotsfiEjiernotiDEk snsr
binding orders in accordance with ihis ag




                                                                                                        L£^v^^:
                             o^tTOi Dn^g. sfe-i- ,^/feig-^^ I^xcs ^^z^ 5uif\=c7-

P3-                         ^- jp




             ■~j




Page ) of2

                                                                           A/ a%
                  .    -



                                                                 J-   ;■    ,1
                                                   -       .

    1 I
                                                                                                                    -
    I I




                                               " i " * '                         '       ' '• ■ <-'UJ    '-•■'-<   L- '■   . ■■



                           NWu fWi O^m shdi tte 4

                                                                            rCW&VJC                     Mrt^fi, Q\




                                                                                          jo
                              qi^                          eci fo ftfi

w
              / fV \
                                           ^^' ks/ja£, "15
                                     pa/re?-                                     4fye/ l^
    ii so id cjxI- ^Ap                  ?il fo&, ^/s/dai 4-                          b

          r                     /l




                                                                           \i-y.Pm\fvh
                       u



j         to to,
                                                                                         K /id             !
                ■-■■■"~;f:5 :"■;■.   ":■




Wi Wfe oa&*-.




                                           S^: